Exhibit 10.1

 



2,500,000 SHARES OF COMMON STOCK

 

OF

 

NANOVIRICIDES, INC.

 

UNDERWRITING AGREEMENT

 

January 21, 2020

 

Aegis Capital Corp.
810 Seventh Avenue
New York, NY 10019

 

As Representative of the
several underwriters, if any, named in Schedule I hereto

 

Ladies and Gentlemen:

 

The undersigned, NanoViricides, Inc., a company incorporated under the laws of
Nevada (collectively with its subsidiaries and affiliates, including, without
limitation, all entities disclosed or described in the Registration Statement
(as defined below) as being subsidiaries or affiliates of NanoViricides, Inc.,
the “Company”), hereby confirms its agreement (this “Agreement”) with the
several underwriters (such underwriters, including the Representative (as
defined below), the “Underwriters” and each an “Underwriter”) named in Schedule
I hereto for which Aegis Capital Corp. (“Aegis”) is acting as representative to
the several Underwriters (in such capacity, the “Representative” and if there
are no Underwriters other than the Representative, references to multiple
Underwriters shall be disregarded and the term Representative as used herein
shall have the same meaning as Underwriter) on the terms and conditions set
forth herein.

 

It is understood that the Underwriters are to make a public offering of the
Public Securities (as defined below) as soon as the Representative deems it
advisable to do so. The Public Securities are to be initially offered to the
public at the public offering price set forth on the cover page of the
Prospectus.

 

It is further understood that you will act as the Representative for the
Underwriters in the offering and sale of the Closing Shares and, if any, the
Option Shares in accordance with this Agreement.

 

ARTICLE I.
DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings set
forth in this Section 1.1:

 

“Action” shall have the meaning ascribed to such term in Section 3.1(k).

 

“Affiliate” means with respect to any Person, any other Person that, directly or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with such Person as such terms are used in and construed
under Rule 405 under the Securities Act.

 

“Board of Directors” means the board of directors of the Company.

 



 

 

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing” means the closing of the purchase and sale of the Closing Shares
pursuant to Section 2.1.

 

“Closing Date” means the hour and the date on the Trading Day on which all
conditions precedent to (i) the Underwriters’ obligations to pay the Closing
Purchase Price and (ii) the Company’s obligations to deliver the Closing Shares,
in each case, have been satisfied or waived, but in no event later than 10:00
a.m. (New York City time) on the second (2nd) Trading Day following the date
hereof or at such earlier time as shall be agreed upon by the Representative and
the Company.

 

“Closing Purchase Price” shall have the meaning ascribed to such term in Section
2.1(b), which aggregate purchase price shall be net of underwriting discounts
and commissions.

 

“Closing Shares” shall have the meaning ascribed to such term in Section
2.1(a)(i).

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Company Auditor” means EisnerAmper LLP, with offices located in Iselin, New
Jersey.

 

“Company Counsel” means McCarter English, LLP, with offices located at Two Tower
Center Boulevard, 24th Floor, East Brunswick, New Jersey 08816, or, as
applicable, special intellectual property counsel.

 

“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.

 

“Effective Date” means the date and time as of which the Registration Statement
became effective, or is deemed to have become effective by the Commission, in
accordance with the rules and regulations under the Securities Act.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Execution Date” shall mean the date on which the parties execute and enter into
this Agreement.

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock, restricted
stock, restricted stock units or options to employees, officers or directors of
the Company pursuant to any stock or option plan duly adopted for such purpose,
by a majority of the non-employee members of the Board of Directors or a
majority of the members of a committee of non-employee directors established for
such purpose for services rendered to the Company, (b) securities upon the
exercise or exchange of or conversion of any Public Securities issued hereunder
and/or other securities exercisable or exchangeable for or convertible into
shares of Common Stock issued and outstanding on the date of this Agreement,
provided that such securities have not been amended since the date of this
Agreement to increase the number of such securities or to decrease the exercise
price, exchange price or conversion price of such securities (other than in
connection with automatic price resets, stock splits, adjustments or
combinations as set forth in such securities) or to extend the term of such
securities, and (c) securities issued pursuant to acquisitions or strategic
transactions approved by a majority of the disinterested directors of the
Company, provided that such securities are issued as “restricted securities” (as
defined in Rule 144) and carry no registration rights that require or permit the
filing of any registration statement in connection therewith during the
prohibition period in Section 4.20(a) herein, and provided that any such
issuance shall only be to a Person (or to the equity holders of a Person) which
is, itself or through its subsidiaries, an operating company or an owner of an
asset in a business synergistic with the business of the Company and shall
provide to the Company additional benefits in addition to the investment of
funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities. Notwithstanding the foregoing, an
Exempt Issuance shall include the issuance of securities to TheraCour Pharma,
Inc. (“TheraCour”) for the retirement and cancellation of certain obligations to
TheraCour outstanding as of the date of this Agreement.

 



 2 

 

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(i).

 

“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $200,000 (other than trade accounts payable incurred in the ordinary
course of business), (b) all guaranties, endorsements and other contingent
obligations in respect of indebtedness of others, whether or not the same are or
should be reflected in the Company’s consolidated balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $200,000 due under
leases required to be capitalized in accordance with GAAP.

 

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(q).

 

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Lock-Up Agreements” means the lock-up agreements that are delivered on the date
hereof by each of the Company’s officers and directors, in the form of Exhibit A
attached hereto.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

 

“Material Permit” shall have the meaning ascribed to such term in Section
3.1(o).

 

“Offering” shall have the meaning ascribed to such term in Section 2.1(c).

 

“Option Closing Date” shall have the meaning ascribed to such term in Section
2.2(c).

 

“Option Closing Purchase Price” shall have the meaning ascribed to such term in
Section 2.2(b), which aggregate purchase price shall be net of the underwriting
discounts and commissions.

 

“Option Shares” shall have the meaning ascribed to such term in Section
2.2(a)(i).

 

“Over-Allotment Option” shall have the meaning ascribed to such term in Section
2.2(a).

 



 3 

 

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Preliminary Prospectus” shall have the meaning ascribed to such term in Section
3.1(f).

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Prospectus” shall have the meaning ascribed to such term in Section 3.1(f).

 

“Public Securities” means, collectively, the Closing Shares and, if any, the
Option Shares.

 

“Registration Statement” shall have the meaning ascribed to such term in Section
3.1(f).

 

“Representative Counsel” means Olshan Frome Wolosky LLP, with offices located at
1325 Avenue of the Americas, 15th Floor, New York, New York 10019, which is
acting as counsel to the Representative, or any replacement legal counsel to the
Representative.

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(i).

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Share Purchase Price” shall have the meaning ascribed to such term in Section
2.1(b).

 

“Shares” means, collectively, the shares of Common Stock delivered to the
Underwriters in accordance with Section 2.1(a)(i) and Section 2.2(a).

 

“Subsidiary” means any subsidiary of the Company and shall, where applicable,
also include any direct or indirect subsidiary of the Company formed or acquired
after the date hereof.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market or the New York Stock Exchange (or any successors to any of the
foregoing).

 

“Transaction Documents” means this Agreement and all exhibits and schedules
hereto, the Lock-Up Agreements, and any other documents or agreements executed
in connection with the transactions contemplated hereunder.

 



 4 

 

 

“Transfer Agent” means Corporate Stock Transfer, Inc., the current transfer
agent of the Company, with a mailing address of 3200 Cherry Creek Drive South,
Suite 430, Denver, Colorado 80209, and a facsimile number of (303) 282-5800, and
any successor transfer agent of the Company.

 

“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.20(b).

 

ARTICLE II.
PURCHASE AND SALE

 

2.1 Closing.

 

(a) Upon the terms and subject to the conditions set forth herein, the Company
agrees to sell in the aggregate 2,500,000 shares of Common Stock and each
Underwriter agrees to purchase, severally and not jointly, at the Closing the
number of shares of Common Stock (the “Closing Shares”) set forth opposite the
name of such Underwriter on Schedule I hereof.

 

(b) The aggregate purchase price for the Closing Shares shall equal the amount
set forth opposite the name of such Underwriter on Schedule I hereto (the
“Closing Purchase Price”). The purchase price for one (1) Closing Share shall be
$3.00 (the “Share Purchase Price”).

 

(c) On the Closing Date, each Underwriter shall deliver or cause to be delivered
to the Company, via wire transfer, immediately available funds equal to such
Underwriter’s Closing Purchase Price and the Company shall deliver to, or as
directed by, such Underwriter its respective Closing Shares and the Company
shall deliver the other items required pursuant to Section 2.3 deliverable at
the Closing. Upon satisfaction of the covenants and conditions set forth in
Sections 2.3 and 2.4, the Closing shall occur at the offices of Representative
Counsel or such other location as the Company and Representative shall mutually
agree. The Public Securities are to be offered initially to the public at the
offering price set forth on the cover page of the Prospectus (the “Offering”).

 

2.2 Over-Allotment Option.

 

(a) For the purposes of covering any over-allotments in connection with the
distribution and sale of the Closing Shares, the Representative is hereby
granted an option (the “Over-Allotment Option”) to purchase, in the aggregate,
up to 375,000 shares of Common Stock (the “Option Shares”), which may be
purchased at the Share Purchase Price.

 

(b) In connection with an exercise of the Over-Allotment Option the purchase
price to be paid for any Option Shares is equal to the product of the Share
Purchase Price multiplied by the number of Option Shares to be purchased (the
aggregate purchase price to be paid on an Option Closing Date, the “Option
Closing Purchase Price”).

 

(c) The Over-Allotment Option granted pursuant to this Section 2.2 may be
exercised by the Representative as to all (at any time) or any part (from time
to time) of the Option Shares within forty-five (45) days after the Execution
Date. An Underwriter will not be under any obligation to purchase any Option
Shares prior to the exercise of the Over-Allotment Option by the Representative.
The Over-Allotment Option granted hereby may be exercised by the giving of
written notice by electronic mail to the Company from the Representative, which
must be confirmed in writing by overnight mail or facsimile or other electronic
transmission setting forth the number of Option Shares to be purchased and the
date and time for delivery of and payment for the Option Shares (each, an
“Option Closing Date”), which will not be later than the earlier of (i)
forty-five (45) days after the Execution Date and (ii) two (2) full Business
Days after the date of the notice or such other time as shall be agreed upon by
the Company and the Representative, at the offices of Representative Counsel or
at such other place (including remotely by facsimile or other electronic
transmission) as shall be agreed upon by the Company and the Representative. If
such delivery and payment for the Option Shares does not occur on the Closing
Date, each Option Closing Date will be as set forth in the notice. Upon exercise
of the Over-Allotment Option, the Company will become obligated to convey to the
Underwriters, and, subject to the terms and conditions set forth herein, the
Underwriters will become obligated to purchase the number of Option Shares
specified in such notice. The Representative may cancel the Over-Allotment
Option at any time prior to the expiration of the Over-Allotment Option
(provided the Representative has not provided written notice of an Option
Closing Date), by written notice to the Company.

 



 5 

 

 

2.3 Deliveries. The Company shall deliver or cause to be delivered to each
Underwriter (if applicable) the following:

 

(a) At the Closing Date, the Closing Shares and, as to each Option Closing Date,
if any, the applicable Option Shares, which shares shall be delivered via The
Depository Trust Company Deposit or Withdrawal at Custodian system for the
accounts of the several Underwriters;

 

(b) At the Closing Date, legal opinions of Company Counsel (including, without
limitation, a negative assurance letter or statement) addressed to the
Underwriters and as to the Closing Date and as to each Option Closing Date, if
any, bring-down opinions and assurances from Company Counsel, in each case in
form and substance reasonably satisfactory to Representative Counsel;

 

(c) Contemporaneously with the execution hereof, a cold comfort letter,
addressed to the Underwriters and in form and substance reasonably satisfactory
to Representative Counsel from the Company Auditor dated as of the date of this
Agreement, and a bring-down letter dated as of the Closing Date and each Option
Closing Date, if any;

 

(d) On the Closing Date and on each Option Closing Date, if any, a duly executed
and delivered Officer’s Certificate, in customary form reasonably satisfactory
to Representative Counsel;

 

(e) On the Closing Date and on each Option Closing Date, if any, a duly executed
and delivered Secretary’s Certificate, in customary form reasonably satisfactory
to Representative Counsel;

 

(f) Contemporaneously herewith, the duly executed and delivered Lock-Up
Agreements;

 

(g) At the Closing Date and at each Option Closing Date, if any, the duly
executed and delivered opinions (addressed to the Underwriters) of Company
Counsel, counsel(s) for the Company with respect to certain intellectual
property matters dated as of the Closing Date and each Option Closing Date, if
any, and in form and substance reasonably satisfactory to Representative
Counsel; and

 

(h) Such other certificates, opinions or documents as the Underwriters and
Representative Counsel may have reasonably requested.

 

2.4 Closing Conditions. The respective obligations of each Underwriter hereunder
in connection with the Closing and each Option Closing Date are subject to the
following conditions being met:

 

(a) the accuracy in all material respects when made and on the date in question
(other than representations and warranties of the Company already qualified by
materiality, which shall be true and correct in all respects) of the
representations and warranties of the Company contained herein (unless as of a
specific date therein);

 



 6 

 

 

(b) all obligations, covenants and agreements of the Company required to be
performed at or prior to the date in question shall have been performed in all
material respects;

 

(c) the delivery by the Company of the items set forth in Section 2.3 of this
Agreement;

 

(d) the Registration Statement shall be effective on the date of this Agreement
or such later date and time as shall be consented on in writing by the
Underwriters and at each of the Closing Date and each Option Closing Date, if
any, no stop order suspending the effectiveness of the Registration Statement
shall have been issued and no proceedings for that purpose shall have been
instituted or shall be pending or contemplated by the Commission and any request
on the part of the Commission for additional information shall have been
complied with to the reasonable satisfaction of the Representative;

 

(e) by the Execution Date, if required by FINRA, the Underwriters shall have
received a notice of no objections from FINRA as to the amount of compensation
allowable or payable to and the terms and arrangements for acting as the
Underwriters as described in the Registration Statement;

 

(f) the Closing Shares and the Option Shares have been approved for listing on
the Trading Market; and

 

(g) prior to and on each of the Closing Date and each Option Closing Date, if
any: (i) there shall have been no material adverse change or development
involving a prospective material adverse change in the condition or prospects or
the business activities, financial or otherwise, of the Company from the latest
dates as of which such condition is set forth in the Registration Statement, the
General Disclosure Package and Prospectus; (ii) no action suit or proceeding, at
law or in equity, shall have been pending or threatened against the Company or
any Affiliate of the Company before or by any court or federal or state
commission, board or other administrative agency wherein an unfavorable
decision, ruling or finding may materially adversely affect the business,
operations, prospects or financial condition or income of the Company, except as
set forth in the Registration Statement, the General Disclosure Package and
Prospectus; (iii) no stop order applicable to the Company shall have been issued
under the Securities Act and no proceedings therefor shall have been initiated
or threatened by the Commission; (iv) the Company has not incurred any material
liabilities or obligations, direct or contingent, nor has it entered into any
material transactions not in the ordinary course of business, other than
pursuant to this Agreement and the transactions referred to herein or otherwise
disclosed in the Registration Statement, the General Disclosure Package (as such
term is defined in Section 3(f)) and Prospectus; (v) the Company has not paid or
declared any dividends or other distributions of any kind on any class of its
capital stock; (vi) the Company has not altered its method of accounting; and
(vii) the Registration Statement, the General Disclosure Package and the
Prospectus and any amendments or supplements thereto shall contain all material
statements which are required to be stated therein in accordance with the
Securities Act and the rules and regulations thereunder and shall conform in all
material respects to the requirements of the Securities Act and the rules and
regulations thereunder, and neither the Registration Statement, the General
Disclosure Package nor the Prospectus nor any amendment or supplement thereto
shall contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

If any of the conditions specified in this Section 2.4 shall not have been
fulfilled when and as required by this Agreement, or if any of the certificates,
opinions, written statements or letters furnished to the Representative or to
Representative Counsel pursuant to this Section 2.4 shall not be reasonably
satisfactory in form and substance to the Representative and to Representative
Counsel, all obligations of the Underwriters hereunder may be cancelled by the
Representative at, or at any time prior to, the consummation of the Closing.
Notice of such cancellation shall be given to the Company in writing or orally.
Any such oral notice shall be confirmed promptly thereafter in writing.

 



 7 

 

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. Except as set forth in the
Disclosure Schedules, which Disclosure Schedules shall be deemed a part hereof
and shall qualify any representation or otherwise made herein to the extent of
the disclosure contained in the corresponding section of the Disclosure
Schedules, the Company represents and warrants to the Underwriters as of the
Execution Date, as of the Closing Date and as of each Option Closing Date, if
any, as follows:

 

(a) Subsidiaries. All of the Subsidiaries of the Company are set forth on
Schedule 3.1(a). The Company owns, directly or indirectly, all of the capital
stock or other equity interests of each Subsidiary free and clear of any Liens,
and all of the issued and outstanding shares of capital stock of each Subsidiary
are validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities. If the Company has no
subsidiaries, all other references to the Subsidiaries or any of them in the
Transaction Documents shall be disregarded.

 

(b) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation nor default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents to which it is a
party and otherwise to carry out its obligations hereunder and thereunder. The
execution and delivery of this Agreement and each of the other Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the Board of Directors or the Company’s stockholders in connection
herewith or therewith other than in connection with the Required Approvals. This
Agreement and each other Transaction Document to which the Company is a party
has been (or upon delivery will have been) duly executed by the Company and,
when delivered in accordance with the terms hereof and thereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms, except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(d) No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Public Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.

 



 8 

 

 

(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filing with the Commission of the Prospectus, (ii) such filings as
are required to be made under applicable state securities laws and (iii)
application(s) to each applicable Trading Market for the listing of the Shares
for trading thereon in the time and manner required thereby (collectively, the
“Required Approvals”).

 

(f) Registration Statement. The Company has filed with the Commission the
Registration Statement, including any related Preliminary Prospectus or
Prospectuses, for the registration of the Public Securities under the Securities
Act, which Registration Statement has been prepared by the Company in conformity
with the requirements of the Securities Act and the rules and regulations of the
Commission under the Securities Act. The registration of the Common Stock under
the Exchange Act has been declared effective by the Commission on the date
hereof. Copies of such Registration Statement and of each amendment thereto, if
any, including the related Preliminary Prospectuses, heretofore filed by the
Company with the Commission have been delivered to the Underwriters. The term
“Registration Statement” means such registration statement on Form S-1 (File No.
333-235306), as amended, as of the relevant Effective Date, including financial
statements, all exhibits and any information deemed to be included or
incorporated by reference therein, including any information deemed to be
included pursuant to Rule 430A or Rule 430B of the Securities Act and the rules
and regulations thereunder, as applicable. If the Company files a registration
statement to register a portion of the Public Securities and relies on Rule
462(b) of the Securities Act and the rules and regulations thereunder for such
registration statement to become effective upon filing with the Commission (the
“Rule 462 Registration Statement”), then any reference to the “Registration
Statement” shall be deemed to include the Rule 462 Registration Statement, as
amended from time to time. The term “Preliminary Prospectus” as used herein
means a preliminary prospectus as contemplated by Rule 430 or Rule 430A of the
Securities Act and the rules and regulations thereunder as included at any time
as part of, or deemed to be part of or included in, the Registration Statement.
The term “Prospectus” means the final prospectus in connection with this
Offering as first filed with the Commission pursuant to Rule 424(b) of the
Securities Act and the rules and regulations thereunder or, if no such filing is
required, the form of final prospectus included in the Registration Statement at
the Effective Date, except that if any revised prospectus or prospectus
supplement shall be provided to the Representative by the Company for use in
connection with the Public Securities which differs from the Prospectus (whether
or not such revised prospectus or prospectus supplement is required to be filed
by the Company pursuant to Rule 424(b)), the term “Prospectus” shall also refer
to such revised prospectus or prospectus supplement, as the case may be, from
and after the time it is first provided to the Representative for such use. Any
reference herein to the terms “amend”, “amendment” or “supplement” with respect
to the Registration Statement, any Preliminary Prospectus or the Prospectus
shall be deemed to refer to and include: (i) the filing of any document under
the Exchange Act after the Effective Date, the date of such Preliminary
Prospectus or the date of the Prospectus, as the case may be, which is
incorporated therein by reference, and (ii) any such document so filed. All
references in this Agreement to the Registration Statement, a Preliminary
Prospectus and the Prospectus, or any amendments or supplements to any of the
foregoing shall be deemed to include any copy thereof filed with the Commission
pursuant to its Electronic Data Gathering, Analysis and Retrieval System
(“EDGAR”). The term “General Disclosure Package” means, collectively, the
Permitted Free Writing Prospectus(es) (as defined below) issued at or prior to
the date hereof, the most recent preliminary prospectus related to this
offering, and the information included on Schedule I hereto.

 



 9 

 

 

(g) Issuance of Public Securities. The Public Securities are duly authorized
and, when issued and paid for in accordance with this Agreement, will be duly
and validly issued, fully paid and non-assessable, free and clear of all Liens
imposed by the Company. The Company has reserved from its duly authorized
capital stock the maximum number of shares of Common Stock issuable pursuant to
this Agreement. The Public Securities are not and will not be subject to the
preemptive rights of any holders of any security of the Company or similar
contractual rights granted by the Company. All corporate action required to be
taken for the authorization, issuance and sale of the Public Securities has been
duly and validly taken. The Public Securities conform in all material respects
to all statements with respect thereto contained in the Registration Statement,
the General Disclosure Package and the Prospectus.

 

(h) Capitalization. The capitalization of the Company as of the date hereof is
as set forth in the Registration Statement, the General Disclosure Package and
Prospectus. The Company has not issued any capital stock since its most recently
filed periodic or current report under the Exchange Act, other than pursuant to
the exercise of employee stock options under the Company’s stock option plans,
the issuance of shares of Common Stock to employees pursuant to the Company’s
employee stock purchase plans and pursuant to the conversion and/or exercise of
Common Stock Equivalents outstanding as of the date of the most recently filed
periodic report under the Exchange Act. Except as set forth in the Disclosure
Schedules, no Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents, except such rights which have been
waived prior to the date hereof. Except as set forth in the Disclosure Schedules
and except as a result of the purchase and sale of the Public Securities, there
are no outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock or the
capital stock of any Subsidiary, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents or the
capital stock of any Subsidiary except as disclosed in the Registration
Statement, the General Disclosure Package and Prospectus. The issuance and sale
of the Public Securities will not obligate the Company or any Subsidiary to
issue shares of Common Stock or other securities to any Person (other than the
Underwriters). There are no outstanding securities or instruments of the Company
or any Subsidiary that contain any redemption or similar provisions, and there
are no contracts, commitments, understandings or arrangements by which the
Company or any Subsidiary is or may become bound to redeem a security of the
Company or such Subsidiary. The Company does not have any stock appreciation
rights or “phantom stock” plans or agreements or any similar plan or agreement.
All of the outstanding shares of capital stock of the Company are duly
authorized, validly issued, fully paid and non-assessable, have been issued in
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. The authorized shares of the
Company conform in all material respects to all statements relating thereto
contained in the Registration Statement, the General Disclosure Package and the
Prospectus. The offers and sales of the Company’s securities were at all
relevant times either registered under the Securities Act and the applicable
state securities or Blue Sky laws or, based in part on the representations and
warranties of the purchasers, exempt from such registration requirements. No
further approval or authorization of any stockholder, the Board of Directors or
others is required for the issuance and sale of the Public Securities other than
those that have been previously obtained. There are no stockholders agreements,
voting agreements or other similar agreements with respect to the Company’s
capital stock to which the Company is a party or, to the knowledge of the
Company, between or among any of the Company’s stockholders.

 



 10 

 

 

(i) SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, together with the Prospectus, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. Since November 14, 2006, the Company has
not been an issuer subject to Rule 144(i) under the Securities Act. The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments. The
agreements and documents described in the Registration Statement, the
Preliminary Prospectus, the General Disclosure Package, the Prospectus, and the
SEC Reports conform in all material aspects to the descriptions thereof
contained therein and there are no agreements or other documents required by the
Securities Act and the rules and regulations thereunder to be described in the
Registration Statement, the Preliminary Prospectus, the General Disclosure
Package, the Prospectus or the SEC Reports or to be filed with the Commission as
exhibits to the Registration Statement, that have not been so described or
filed. Each agreement or other instrument (however characterized or described)
to which the Company is a party or by which it is or may be bound or affected
and (i) that is referred to in the Registration Statement, the General
Disclosure Package, the Prospectus or the SEC Reports, or (ii) is material to
the Company’s business (each, a “Material Agreement”), has been duly authorized
and validly executed by the Company, is in full force and effect in all material
respects and is enforceable against the Company and, to the Company’s knowledge,
the other parties thereto, in accordance with its terms, except (x) as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditors’ rights generally, (y) as enforceability of any
indemnification or contribution provision may be limited under the federal and
state securities laws, and (z) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to the equitable
defenses and to the discretion of the court before which any proceeding
therefore may be brought. No Material Agreement has been assigned by the
Company, and neither the Company nor, to the best of the Company’s knowledge,
any other party is in default thereunder and, to the best of the Company’s
knowledge, no event has occurred that, with the lapse of time or the giving of
notice, or both, would constitute a default thereunder. To the best of the
Company’s knowledge, performance by the Company of the material provisions of
the Material Agreements will not result in a violation of any existing
applicable law, rule, regulation, judgment, order or decree of any governmental
agency or court, domestic or foreign, having jurisdiction over the Company or
any of its assets or businesses, including, without limitation, those relating
to environmental laws and regulations.

 



 11 

 

 

(j) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed prior to the
date hereof or the Registration Statement, the General Disclosure Package and
Prospectus, (i) there has been no event, occurrence or development that has had
or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
option plans and the issuance of Common Stock Equivalents as disclosed in the
SEC Reports. The Company does not have pending before the Commission any request
for confidential treatment of information. No event, liability, fact,
circumstance, occurrence or development has occurred or exists or is reasonably
expected to occur or exist with respect to the Company or its Subsidiaries or
their respective businesses, prospects, properties, operations, assets or
financial condition that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least one Trading Day prior to the
date that this representation is made. Unless otherwise disclosed in an SEC
Report filed prior to the date hereof or the Registration Statement, the General
Disclosure Package and Prospectus, the Company has not: (i) issued any
securities or incurred any liability or obligation, direct or contingent, for
borrowed money; or (ii) declared or paid any dividend or made any other
distribution on or in respect to its capital stock.

 

(k) Litigation. There has not been, and to the knowledge of the Company there is
not pending or contemplated, any action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Public Securities or (ii) could, if there were an unfavorable decision, have
or reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary, nor, to the Company’s knowledge, any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty. To the knowledge of the Company, there has not been,
and there is not pending or contemplated, any investigation by the Commission
involving the Company or any current or former director or officer of the
Company. The Commission has not issued any stop order or other order suspending
the effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.

 

(l) Labor Relations. No labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company, which
could reasonably be expected to result in a Material Adverse Effect. None of the
Company’s or its Subsidiaries’ employees is a member of a union that relates to
such employee’s relationship with the Company or such Subsidiary, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good. To the knowledge of the Company, no executive
officer of the Company or any Subsidiary, is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of any
third party, and the continued employment of each such executive officer does
not subject the Company or any of its Subsidiaries to any liability with respect
to any of the foregoing matters that would reasonably be expected to have a
Material Adverse Effect. The Company and its Subsidiaries are in compliance with
all U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 



 12 

 

 

(m) Compliance. Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived); (ii) is in violation of any
judgment, decree or order of any court, arbitrator or other governmental
authority; or (iii) is or has been in violation of any statute, rule, ordinance
or regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.

 

(n) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with all federal, state, local and foreign laws relating to pollution or
protection of human health or the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata), including laws relating
to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands, or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations, issued, entered, promulgated or approved thereunder (“Environmental
Laws”); (ii) have received all permits licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses;
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval where in each clause (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

(o) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations, approvals, orders, licenses and permits issued by
the appropriate federal, state, local or foreign regulatory authorities,
including, without limitation, those administered by the U.S. Food and Drug
Administration (“FDA”) of the U.S. Department of Health and Human Services, the
Centers for Medicare & Medicaid Services (“CMA”), or by any foreign, federal,
state or local governmental or regulatory authority performing functions similar
to those performed by the FDA or CMS necessary to conduct their respective
businesses as described in the SEC Reports, except where the failure to possess
such permits could not reasonably be expected to result in a Material Adverse
Effect (each, a “Material Permit”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit. The disclosures in the Registration
Statement concerning the effects of federal, state, local and all foreign
regulation on the Company’s business as currently contemplated are correct in
all material respects.

 

(p) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, except as set forth in Schedule 3.1(p), in
each case free and clear of all Liens, except for (i) Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and the
Subsidiaries, and (ii) Liens for the payment of federal, state or other taxes,
for which appropriate reserves have been made therefor in accordance with GAAP
and, the payment of which is neither delinquent nor subject to penalties. Any
real property and facilities held under lease by the Company and the
Subsidiaries are held by them under valid, subsisting and enforceable leases
with which the Company and the Subsidiaries are in compliance.

 



 13 

 

 

(q) Intellectual Property. Except as set forth on Schedule 3.1(q), the Company
and the Subsidiaries have, or have rights to use, all patents, patent
applications, trademarks, trademark applications, service marks, trade names,
trade secrets, inventions, copyrights, licenses and other intellectual property
rights and similar rights necessary or required for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have could have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”). Except as set forth on Schedule 3.1(q), none of, and neither
the Company nor any Subsidiary has received a notice (written or otherwise) that
any of, the Intellectual Property Rights has expired, terminated or been
abandoned, or is expected to expire or terminate or be abandoned, within two (2)
years from the date of this Agreement, except where such action would not
reasonably be expected to have a Material Adverse Effect. Other than as
specifically described in the SEC Reports, neither the Company nor any
Subsidiary has received, since the date of the latest audited financial
statements included within the SEC Reports, a written notice of a claim or
otherwise has any knowledge that the Company’s products or planned products as
described in the SEC Reports violate or infringe upon the rights of any Person,
except as could not have or reasonably be expected to not have a Material
Adverse Effect. To the knowledge of the Company, all such Intellectual Property
Rights are enforceable and there is no existing infringement by another Person
of any of the Intellectual Property Rights. The Company and its Subsidiaries
have taken reasonable security measures to protect the secrecy, confidentiality
and value of all of their intellectual properties, except where failure to do so
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(r) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage. Neither the Company nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.

 

(s) Transactions with Affiliates and Employees. Except as disclosed in the
Registration Statement, the General Disclosure Package and Prospectus, none of
the officers or directors of the Company or any Subsidiary and, to the knowledge
of the Company, none of the employees of the Company or any Subsidiary is
presently a party to any transaction with the Company or any Subsidiary (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, providing for
the borrowing of money from or lending of money to or otherwise requiring
payments to or from, any officer, director or such employee or, to the knowledge
of the Company, any entity in which any officer, director, or any such employee
has a substantial interest or is an officer, director, trustee, stockholder,
member or partner, in each case in excess of $120,000 other than for (i) payment
of salary or consulting fees for services rendered, (ii) reimbursement for
expenses incurred on behalf of the Company, and (iii) other employee benefits,
including stock option agreements under any stock option plan of the Company.

 

(t) Sarbanes-Oxley; Internal Accounting Controls. The Company and the
Subsidiaries are in material compliance with any and all applicable requirements
of the Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and
any and all applicable rules and regulations promulgated by the Commission
thereunder that are effective as of the date hereof and as of the Closing Date
and each Option Closing Date, if any. The Company and the Subsidiaries maintain
a system of internal accounting controls sufficient to provide reasonable
assurance that: (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company and the Subsidiaries have established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company and the Subsidiaries and designed such disclosure
controls and procedures to ensure that information required to be disclosed by
the Company in the reports it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms. The Company’s certifying officers have
evaluated the effectiveness of the disclosure controls and procedures of the
Company and the Subsidiaries as of the end of the period covered by the most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the Exchange Act) of the Company and its Subsidiaries that have
materially affected, or is reasonably likely to materially affect, the internal
control over financial reporting of the Company and its Subsidiaries.

 



 14 

 

 

(u) Certain Fees. Except as set forth in the Registration Statement, the General
Disclosure Package and Prospectus, no brokerage or finder’s fees or commissions
are or will be payable by the Company, any Subsidiary or Affiliate of the
Company to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents. There are no other arrangements,
agreements or understandings of the Company or, to the Company’s knowledge, any
of its stockholders that may affect the Underwriters’ compensation, as
determined by FINRA. Other than payments to the Underwriters for this Offering
or as disclosed on Schedule 3.1(u), the Company has not made and has no
agreements, arrangements or understanding to make any direct or indirect
payments (in cash, securities or otherwise) to: (i) any person, as a finder’s
fee, consulting fee or otherwise, in consideration of such person raising
capital for the Company or introducing to the Company persons who raised or
provided capital to the Company; (ii) any FINRA member; or (iii) any person or
entity that has any direct or indirect affiliation or association with any FINRA
member, within the 180-day period preceding the initial filing of the
Registration Statement through the 90-day period after the Effective Date. None
of the net proceeds of the Offering will be paid by the Company to any
participating FINRA member or its affiliates, except as specifically authorized
herein.

 

(v) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Public Securities will not be or be
an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

(w) Registration Rights. No Person has any right to cause the Company or any
Subsidiary to effect the registration under the Securities Act of any securities
of the Company or any Subsidiary, other than those rights that have been
disclosed in the Registration Statement or have been waived or satisfied.

 

(x) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. The Public Securities have been
approved for listing on the NYSE American exchange, subject to official notice
of issuance. The Company is, and has no reason to believe that it will not in
the foreseeable future continue to be, in compliance with all the listing and
maintenance requirements of the NYSE American exchange. The Common Stock is
currently eligible for electronic transfer through the Depository Trust Company
or another established clearing corporation and the Company is current in
payment of the fees of the Depository Trust Company (or such other established
clearing corporation) in connection with such electronic transfer.

 



 15 

 

 

(y) Application of Takeover Protections. The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s certificate of incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable as
a result of the Underwriters and the Company fulfilling their obligations or
exercising their rights under the Transaction Documents.

 

(z) Disclosure; 10b-5. The Registration Statement (and any further documents to
be filed with the Commission) contains all exhibits and schedules as required by
the Securities Act. Each of the Registration Statement and any post-effective
amendment thereto, if any, at the time it became effective, complied in all
material respects with the Securities Act and the Exchange Act and the
applicable rules and regulations under the Securities Act and did not and, as
amended or supplemented, if applicable, will not, contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading. The
Preliminary Prospectus and the Prospectus, each as of its respective date,
comply in all material respects with the Securities Act and the Exchange Act and
the applicable rules and regulations. The Prospectus, as amended or
supplemented, did not and will not contain as of the date thereof any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading. As of its date and the date hereof, the General
Disclosure Package did not and does not include any untrue statement of a
material fact or omitted to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. The SEC Reports, when they were filed with the Commission,
conformed in all material respects to the requirements of the Securities Act and
the Exchange Act, as applicable, and the applicable rules and regulations, and
none of such documents, when they were filed with the Commission, contained any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements therein (with respect to the SEC Reports
incorporated by reference in the Prospectus), in light of the circumstances
under which they were made not misleading; and any further documents so filed
and incorporated by reference in the Prospectus, when such documents are filed
with the Commission, will conform in all material respects to the requirements
of the Exchange Act and the applicable rules and regulations, as applicable, and
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made not misleading. No post-effective
amendment to the Registration Statement reflecting any facts or events arising
after the date thereof which represent, individually or in the aggregate, a
fundamental change in the information set forth therein is required to be filed
with the Commission. There are no documents required to be filed with the
Commission in connection with the transaction contemplated hereby that (x) have
not been filed as required pursuant to the Securities Act or (y) will not be
filed within the requisite time period. There are no contracts or other
documents required to be described in the Preliminary Prospectus or Prospectus,
or to be filed as exhibits or schedules to the Registration Statement, which
have not been described or filed as required. The press releases disseminated by
the Company during the twelve months preceding the date of this Agreement taken
as a whole do not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made and when made, not misleading. The statistical and market-related data
included in each of the General Disclosure Package and the Prospectus are based
on or derived from sources that the Company reasonably and in good faith
believes are reliable and accurate or represent the Company’s good faith
estimates that are made on the basis of data derived from such sources. The
Company has obtained all consents required for the inclusion of such statistical
and market-related data in each of the General Disclosure Package and the
Prospectus. No forward-looking statement (within the meaning of Section 27A of
the Securities Act and Section 21E of the Exchange Act) contained in the General
Disclosure Package or the Prospectus has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.

 



 16 

 

 

(aa) No Integrated Offering. Neither the Company, nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Public Securities to
be integrated with prior offerings by the Company for purposes of any applicable
shareholder approval provisions of any Trading Market on which any of the
securities of the Company are listed or designated.

 

(bb) Solvency. Except as set forth on Schedule 3.1(bb), based on the
consolidated financial condition of the Company as of the Closing Date, after
giving effect to the receipt by the Company of the proceeds from the sale of the
Securities hereunder, (i) the fair saleable value of the Company’s assets
exceeds the amount that will be required to be paid on or in respect of the
Company’s existing debts and other liabilities (including known contingent
liabilities) as they mature, (ii) the Company’s assets do not constitute
unreasonably small capital to carry on its business as now conducted and as
proposed to be conducted including its capital needs taking into account the
particular capital requirements of the business conducted by the Company,
consolidated and projected capital requirements and capital availability
thereof, and (iii) the current cash flow of the Company, together with the
proceeds the Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its liabilities when such amounts are
required to be paid. The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt). The Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the Closing Date. Schedule 3.1(bb)
sets forth as of the date hereof all outstanding secured and unsecured
Indebtedness of the Company or any Subsidiary, or for which the Company or any
Subsidiary has commitments. Neither the Company nor any Subsidiary is in default
with respect to any Indebtedness.

 

(cc) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim. The provisions for taxes payable, if any, shown
on the financial statements filed with or as part of the Registration Statement
are sufficient for all accrued and unpaid taxes, whether or not disputed, and
for all periods to and including the dates of such consolidated financial
statements. The term “taxes” mean all federal, state, local, foreign, and other
net income, gross income, gross receipts, sales, use, ad valorem, transfer,
franchise, profits, license, lease, service, service use, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property, windfall
profits, customs, duties or other taxes, fees, assessments, or charges of any
kind whatsoever, together with any interest and any penalties, additions to tax,
or additional amounts with respect thereto. The term “returns” means all
returns, declarations, reports, statements, and other documents required to be
filed in respect to taxes.

 



 17 

 

 

(dd) Foreign Corrupt Practices. Neither the Company nor any Subsidiary, nor to
the knowledge of the Company or any Subsidiary, any agent or other person acting
on behalf of the Company or any Subsidiary, has (i) directly or indirectly, used
any funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any person acting on its behalf of which the Company is
aware) which is in violation of law, or (iv) violated in any material respect
any provision of FCPA. The Company has taken commercially reasonable steps to
ensure that its accounting controls and procedures are designed to cause the
Company to comply in all material respects with the FCPA.

 

(ee) Accountants. To the knowledge of the Company, the Company Auditor (i) is an
independent registered public accounting firm as required by the Exchange Act
and (ii) expressed its opinion with respect to the financial statements included
in the Company’s Annual Report for the fiscal year ended June 30, 2019.

 

(ff) Stock Option Plans. Each stock option granted by the Company under the
Company’s stock option plan was granted (i) in accordance with the terms of the
Company’s stock option plan and (ii) with an exercise price at least equal to
the fair market value of the Common Stock on the date such stock option would be
considered granted under GAAP and applicable law. No stock option granted under
the Company’s stock option plan has been backdated. The Company has not
knowingly granted, and there is no and has been no Company policy or practice to
knowingly grant, stock options prior to, or otherwise knowingly coordinate the
grant of stock options with, the release or other public announcement of
material information regarding the Company or its Subsidiaries or their
financial results or prospects.

 

(gg) Office of Foreign Assets Control. Neither the Company nor any Subsidiary
nor, to the Company’s knowledge, any director, officer, agent, employee or
affiliate of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department.

 

(hh) U.S. Real Property Holding Corporation. The Company is not and has never
been a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon the Representative’s request.

 

(ii) Bank Holding Company Act. Neither the Company nor any of its Subsidiaries
or Affiliates is subject to the Bank Holding Company Act of 1956, as amended
(the “BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”). Neither the Company nor any of its Subsidiaries
or Affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

  

(jj) Money Laundering. The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company or any Subsidiary, threatened.

 



 18 

 

 

(kk) D&O Questionnaires. To the Company’s knowledge, all information contained
in the questionnaires most recently completed by each of the Company’s directors
and officers and beneficial owner of 5% or more of the Common Stock or Common
Stock Equivalents is true and correct in all respects and the Company has not
become aware of any information which would cause the information disclosed in
such questionnaires become inaccurate and incorrect.

 

(ll) FINRA Affiliation. No officer, director or any beneficial owner of 5% or
more of the Company’s shares of Common Stock or Common Stock Equivalents has any
direct or indirect affiliation or association with any FINRA member (as
determined in accordance with the rules and regulations of FINRA) that is
participating in the Offering. Except for securities purchased on the open
market, no Company Affiliate is an owner of stock or other securities of any
member of FINRA. No Company Affiliate has made a subordinated loan to any member
of FINRA. No proceeds from the sale of the Public Securities (excluding
underwriting compensation as disclosed in the Registration Statement and the
Prospectus) will be paid to any FINRA member, any persons associated with a
FINRA member or an affiliate of a FINRA member. Except as disclosed in the
Prospectus, the Company has not issued any warrants or other securities or
granted any options, directly or indirectly, to the Representative or any of the
Underwriters named on Schedule I hereto within the 180-day period prior to the
initial filing date of the Prospectus. Except as disclosed in the Registration
Statement and except for securities issued to the Representative as disclosed in
the Prospectus and securities sold by the Representative on behalf of the
Company, no person to whom securities of the Company have been privately issued
within the 180-day period prior to the initial filing date of the Prospectus is
a FINRA member, is a person associated with a FINRA member or is an affiliate of
a FINRA member. No FINRA member participating in the Offering has a conflict of
interest with the Company. For this purpose, a “conflict of interest” exists
when a FINRA member, the parent or affiliate of a FINRA member or any person
associated with a FINRA member in the aggregate beneficially own 5% or more of
the Company’s outstanding subordinated debt or common equity, or 5% or more of
the Company’s preferred equity. “FINRA member participating in the Offering”
includes any associated person of a FINRA member that is participating in the
Offering, any member of such associated person’s immediate family and any
affiliate of a FINRA member that is participating in the Offering. “Any person
associated with a FINRA member” means (1) a natural person who is registered or
has applied for registration under the rules of FINRA and (2) a sole proprietor,
partner, officer, director, or branch manager of a FINRA member, or other
natural person occupying a similar status or performing similar functions, or a
natural person engaged in the investment banking or securities business who is
directly or indirectly controlling or controlled by a FINRA member. When used in
this Section 3.1(mm) the term “affiliate of a FINRA member” or “affiliated with
a FINRA member” means an entity that controls, is controlled by or is under
common control with a FINRA member. The Company will advise the Representative
and Representative Counsel if it learns that any officer, director or owner of
5% or more of the Company’s outstanding shares of Common Stock or Common Stock
Equivalents is or becomes an affiliate or associated person of a FINRA member
firm.

 

(mm) Officers’ Certificate. Any certificate signed by any duly authorized
officer of the Company and delivered to the Representative or Representative
Counsel shall be deemed a representation and warranty by the Company to the
Underwriters as to the matters covered thereby.

 

(nn) Board of Directors. The qualifications of the persons serving as board
members and the overall composition of the Board of Directors comply with the
Sarbanes-Oxley Act of 2002 and the rules promulgated thereunder applicable to
the Company and the rules of the Trading Market. At least one (1) member of the
Board of Directors qualifies as a “financial expert” as such term is defined
under the Sarbanes-Oxley Act of 2002 and the rules promulgated thereunder and
the rules of the Trading Market. In addition, at least a majority of the persons
serving on the Board of Directors qualify as “independent” as defined under the
rules of the Trading Market.

 



 19 

 

 

(oo) ERISA. The Company is not a party to an “employee benefit plan,” as defined
in Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), which: (i) is subject to any provision of ERISA; and (ii) is
or was at any time maintained, administered or contributed to by the Company or
any of its ERISA Affiliates (as defined hereafter). These plans are referred to
collectively herein as the “Employee Plans.” An “ERISA Affiliate” of any person
or entity means any other person or entity which, together with that person or
entity, could be treated as a single employer under Section 414(b), (c), (m) or
(o) of the Internal Revenue Code of 1986, as amended (the “Code”). Each Employee
Plan has been maintained in material compliance with its terms and the
requirements of applicable law. No Employee Plan is subject to Title IV of
ERISA. The Registration Statement, Preliminary Prospectus and the Prospectus
identify each employment, severance or other similar agreement, arrangement or
policy and each material plan or arrangement required to be disclosed pursuant
to the Rules and Regulations providing for insurance coverage (including any
self-insured arrangements), workers’ compensation, disability benefits,
severance benefits, supplemental unemployment benefits, vacation benefits or
retirement benefits, or deferred compensation, profit-sharing, bonuses, stock
options, stock appreciation rights or other forms of incentive compensation, or
post-retirement insurance, compensation or benefits, which: (i) is not an
Employee Plan; (ii) is entered into, maintained or contributed to, as the case
may be, by the Company or any of its ERISA Affiliates; and (iii) covers any
officer or director or former officer or director of the Company or any of its
ERISA Affiliates. These agreements, arrangements, policies or plans are referred
to collectively as “Benefit Arrangements.” Each Benefit Arrangement has been
maintained in material compliance with its terms and with the requirements of
applicable law. There is no liability in respect of post-retirement health and
medical benefits for retired employees of the Company or any of its ERISA
Affiliates, other than medical benefits required to be continued under
applicable law. No “prohibited transaction” (as defined in either Section 406 of
ERISA or Section 4975 of the Code) has occurred with respect to any Employee
Plan; and each Employee Plan that is intended to be qualified under Section
401(a) of the Code is so qualified, and nothing has occurred, whether by action
or by failure to act, which could cause the loss of such qualification.

 

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

 

4.1 Amendments to Registration Statement. The Company has delivered, or will as
promptly as practicable deliver, to the Underwriters complete conformed copies
of the Registration Statement and of each consent and certificate of experts, as
applicable, filed as a part thereof, and conformed copies of the Registration
Statement (without exhibits), the Prospectus, as amended or supplemented, and
the General Disclosure Package in such quantities and at such places as an
Underwriter reasonably requests. Neither the Company nor any of its directors
and officers has distributed and none of them will distribute, prior to the
Closing Date, any offering material in connection with the offering and sale of
the Public Securities other than the Prospectus, the General Disclosure Package
and the Registration Statement. The Company shall not file any such amendment or
supplement to which the Representative shall reasonably object in writing.

 

4.2 Federal Securities Laws.

 

(a) Compliance. During the time when a Prospectus is required to be delivered
under the Securities Act, the Company shall comply with all requirements imposed
upon it by the Securities Act and the rules and regulations thereunder and the
Exchange Act and the rules and regulations thereunder, as from time to time in
force, so far as necessary to permit the continuance of sales of or dealings in
the Public Securities in accordance with the provisions hereof and the
Prospectus. If at any time when a Prospectus relating to the Public Securities
is required to be delivered under the Securities Act, any event shall have
occurred as a result of which, in the opinion of Company Counsel or
Representative Counsel, the Prospectus, as then amended or supplemented,
includes an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, or if
it is necessary at any time to amend the Prospectus to comply with the
Securities Act, the Company will notify the Underwriters promptly and prepare
and file with the Commission, subject to Section 4.1 hereof, an appropriate
amendment or supplement in accordance with Section 10 of the Securities Act.

 



 20 

 

 

(b) Exchange Act Registration. For a period of one (1) year from the Execution
Date, the Company shall use its commercially reasonable efforts to maintain the
registration of the Common Stock under the Exchange Act. The Company will not
deregister the Common Stock under the Exchange Act without the prior written
consent of the Representative.

 

(c) Free Writing Prospectuses. The Company represents and agrees that it has not
made and will not make any offer relating to the Public Securities that would
constitute an issuer free writing prospectus, as defined in Rule 433 of the
rules and regulations under the Securities Act, without the prior written
consent of the Representative. Any such free writing prospectus consented to by
the Representative is herein referred to as a “Permitted Free Writing
Prospectus.” The Company represents that it will treat each Permitted Free
Writing Prospectus as an “issuer free writing prospectus” as defined in rule and
regulations under the Securities Act, and has complied and will comply with the
applicable requirements of Rule 433 of the Securities Act, including timely
Commission filing where required, legending and record keeping.

 

4.3 Delivery to the Underwriters of Prospectuses. The Company will deliver to
the Underwriters, without charge, from time to time during the period when the
Prospectus is required to be delivered under the Securities Act or the Exchange
Act such number of copies of each Prospectus as the Underwriters may reasonably
request and, as soon as the Registration Statement or any amendment or
supplement thereto becomes effective, deliver to the Representative two original
executed Registration Statements, including exhibits, and all post-effective
amendments thereto and copies of all exhibits filed therewith or incorporated
therein by reference and all original executed consents of certified experts.

 

4.4 Effectiveness and Events Requiring Notice to the Underwriters. The Company
shall use its commercially reasonable efforts to cause the Registration
Statement to remain effective with a current prospectus until six (6) months
from the Execution Date, and will notify the Underwriters immediately and
confirm the notice in writing: (i) of the cessation of the effectiveness of the
Registration Statement and any amendment thereto; (ii) of the issuance by the
Commission of any stop order or of the initiation, or the threatening, of any
proceeding for that purpose; (iii) of the issuance by any state securities
commission of any proceedings for the suspension of the qualification of the
Public Securities for offering or sale in any jurisdiction or of the initiation,
or the threatening, of any proceeding for that purpose; (iv) of the mailing and
delivery to the Commission for filing of any amendment or supplement to the
Registration Statement or Prospectus; (v) of the receipt of any comments or
request for any additional information from the Commission; and (vi) of the
happening of any event during the period described in this Section 4.4 that, in
the judgment of the Company, makes any statement of a material fact made in the
Registration Statement, the General Disclosure Package or the Prospectus untrue
or that requires the making of any changes in the Registration Statement, the
General Disclosure Package or the Prospectus in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. If the Commission or any state securities commission shall enter a
stop order or suspend such qualification at any time, the Company will make
every reasonable effort to obtain promptly the lifting of such order.

 



 21 

 

 

4.5 Non-Accountable and Accountable Expenses of the Offering.

 

(a) The Company hereby agrees to pay on each of the Closing Date and each Option
Closing Date, if any, a non-accountable expense allowance equal to 1.0% of the
gross proceeds received on such Closing Date of the Offering.

 

(b) The Company hereby agrees to pay on each of the Closing Date and each Option
Closing Date, if any, to the extent not paid at or prior to the Closing Date,
all accountable expenses incident to the performance of the obligations of the
Company under this Agreement, including, but not limited to: (a) all filing fees
and communication expenses relating to the registration of the Public Securities
to be sold in the Offering (including the Option Shares) with the Commission;
(b) all FINRA Public Offering Filing System filing fees associated with the
review of the Offering by FINRA; (c) all fees and expenses relating to the
listing of the Common Stock on the Trading Market and such other stock exchanges
as the Company and the Representative together determine; (d) all fees, expenses
and disbursements relating to the registration or qualification of such Public
Securities under the “blue sky” securities laws of such states and other foreign
jurisdictions as the Representative may reasonably designate (including, without
limitation, all filing and registration fees, and the reasonable fees and
disbursement of the Company’s “blue sky” counsel, which will be Representative
Counsel); (e) all fees, expenses, and disbursement relating to the registration,
qualification, or exemption of the Public Securities under the securities laws
of such foreign jurisdictions as the Representative may reasonably designate;
(f) the costs of all mailing and printing of the underwriting documents
(including, without limitation, the Underwriting Agreement, any Blue Sky Surveys
and, if appropriate, any Agreement Among Underwriters, any agreements with
Selected Dealers, Underwriters’ Questionnaire and Power of Attorney),
Registration Statements, Prospectuses and all amendments, supplements and
exhibits thereto and as many preliminary and final Prospectuses as the
Representative may reasonably deem necessary; (g) the costs of preparing,
printing and delivering the Public Securities; (h) fees and expenses of the
Transfer Agent for the Public Securities (including, without limitation, any
fees required for same-day processing of any instruction letter delivered by the
Company); (i) stock transfer and/or stamp taxes, if any, payable upon the
transfer of securities from the Company to the Underwriters; (j) the fees and
expenses of the Company’s accountants; (k) the fees and expenses of the
Company’s legal counsel and other agents and representative; (l) the
Underwriters’ costs of mailing prospectuses to prospective investors; (m) all
fees, expenses and disbursements relating to background checks of the Company’s
officers and directors; (n) the fees and expenses associated with the
Underwriters’ use of i-Deal’s book-building, prospectus tracking and compliance
software (or other similar software) for the Offering; (o) the Company’s actual
“road show” expenses for the Offering; and (p) the fees and expenses of due
diligence review by the Underwriters and Representative Counsel. The
Underwriters may also deduct from the net proceeds of the Offering payable to
the Company on the Closing Date, or each Option Closing Date, if any, all
out-of-pocket fees, expenses and disbursements (including reasonable legal fees
and expenses) of the Underwriters incurred as a result of providing services
related to the Offering to be paid by the Company to the Underwriters; provided,
however, that all such costs and expenses pursuant to this Section 4.5(b) and
otherwise which are incurred by the Underwriters shall not exceed $67,500 in the
aggregate (the “Expense Cap”), including the $25,000 advance against such
expenses which shall be refunded to the extent it exceeds actual expenses.

 

4.6 Application of Net Proceeds. The Company will apply the net proceeds from
the Offering received by it in a manner consistent with the application
described under the caption “Use of Proceeds” in the Prospectus.

 

4.7 Intentionally Omitted.

 

4.8 Stabilization. Neither the Company, nor, to its knowledge, any of its
employees, directors or shareholders (without the consent of the Representative)
has taken or will take, directly or indirectly, any action designed to or that
has constituted or that might reasonably be expected to cause or result in,
under the Exchange Act, or otherwise, stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of the Public
Securities.

 



 22 

 

 

4.9 Internal Controls. The Company will maintain a system of internal accounting
controls sufficient to provide reasonable assurances that: (i) transactions are
executed in accordance with management’s general or specific authorization; (ii)
transactions are recorded as necessary in order to permit preparation of
financial statements in accordance with GAAP and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.

 

4.10 Accountants. For a period of three (3) years from the Closing Date, the
Company shall continue to retain an independent registered public accounting
firm. The Underwriters acknowledge that the Company Auditor is acceptable to the
Underwriters.

 

4.11 FINRA. The Company shall advise the Underwriters (who shall make an
appropriate filing with FINRA) if it is aware that any officer, director, 5% or
greater shareholder of the Company or Person that received the Company’s
unregistered equity securities in the past 180 days is or becomes an affiliate
or associated person of a FINRA member firm prior to the earlier of the
termination of this Agreement or the conclusion of the distribution of the
Offering.

 

4.12 No Fiduciary Duties. The Company acknowledges and agrees that the
Underwriters’ responsibility to the Company is solely contractual and commercial
in nature, based on arms-length negotiations and that neither the Underwriters
nor their affiliates or any selected dealer shall be deemed to be acting in a
fiduciary capacity, or otherwise owes any fiduciary duty to the Company or any
of its affiliates in connection with the Offering and the other transactions
contemplated by this Agreement. Notwithstanding anything in this Agreement to
the contrary, the Company acknowledges that the Underwriters may have financial
interests in the success of the Offering that are not limited to the difference
between the price to the public and the purchase price paid to the Company by
the Underwriters for the shares and the Underwriters have no obligation to
disclose, or account to the Company for, any of such additional financial
interests.

 

4.13 Intentionally Omitted.

 

4.14 Board Composition and Board Designations. The Company shall ensure that:
(i) the qualifications of the persons serving as board members and the overall
composition of the Board of Directors comply with the Sarbanes-Oxley Act of 2002
and the rules promulgated thereunder and with the listing requirements of the
Trading Market; and (ii) at least one (1) member of the Board of Directors
qualifies as a “financial expert” as such term is defined under the
Sarbanes-Oxley Act of 2002 and the rules promulgated thereunder.

 

4.15 Securities Laws Disclosure; Publicity. At the request of the
Representative, by 9:30 a.m. (New York City time) on the first Trading Day after
the date hereof, the Company shall issue a press release disclosing the material
terms of the Offering. The Company and the Representative shall consult with
each other in issuing any press releases with respect to the Offering, and
neither the Company nor any Underwriter shall issue any such press release nor
otherwise make any such public statement without the prior consent of the
Company, with respect to any other press release of such Underwriter, or without
the prior consent of such Underwriter, with respect to any press release of the
Company, which consent shall not unreasonably be withheld or delayed, except if
such disclosure is required by law, in which case the disclosing party shall
promptly provide the other party with prior notice of such public statement or
communication. The Company will not issue press releases or engage in any other
publicity, without the Representative’s prior written consent, for a period
ending at 5:00 p.m. (New York City time) on the first (1st) Business Day
following the fortieth (40th) day following the Closing Date, other than normal
and customary releases issued in the ordinary course of the Company’s business.

 



 23 

 

 

4.16 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Underwriter of
the Public Securities is an “Acquiring Person” under any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or similar anti-takeover plan or arrangement in effect or
hereafter adopted by the Company, or that any Underwriter of Public Securities
could be deemed to trigger the provisions of any such plan or arrangement, by
virtue of receiving Public Securities.

 

4.17 Reservation of Common Stock. As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue Option Shares pursuant to the
Over-Allotment Option.

 

4.18 Listing of Common Stock. The Common Stock has been approved for trading on
the Trading Market. The Company agrees to use its best efforts to effect and
maintain the trading of the Common Stock on the Trading Market for at least one
(1) year after the Closing Date.

 

4.19 Right of First Refusal. The Company hereby grants the Representative the
right of first refusal for a period of nine (9) months from the commencement of
sales of the offering (the “Right of First Refusal Period”) to act as lead
managing underwriter or placement agent or sole bookrunner, as the case may be,
of all the economics of any and all future public or private equity or
equity-linked financings of the Company or any successor to or any subsidiary of
the Company. The Representative shall not have more than one opportunity to
waive or terminate the right of first refusal in consideration of any payment or
fee. In addition, the Right of First Refusal Period shall be subject to
termination by the Company in the event one or more of the managing directors of
Representative as of the date hereof resigns or is terminated by the
Representative.

 

4.20 Subsequent Equity Sales.

 

(a) From the date hereof until ninety (90) days after the Closing Date, except
in a transaction with the Representative, neither the Company nor any Subsidiary
shall (i) issue, enter into any agreement to offer, sell, issue, or otherwise
transfer or dispose of, directly or indirectly, or announce the foregoing or
proposed issuance of any shares of capital stock of the Company or Common Stock
Equivalents, or (ii) file or caused to be filed any registration statement with
the Commission relating to the offering of any shares of capital stock of the
Company or Common Stock Equivalents. Notwithstanding the foregoing, the Company
shall not be prohibited from making an Exempt Issuance.

 

(b) From the date hereof until 180 days after the Closing Date, except in a
transaction with the Representative, the Company shall be prohibited from
effecting or entering into an agreement to effect any issuance by the Company or
any of its Subsidiaries of Common Stock or Common Stock Equivalents (or a
combination of units thereof) involving a Variable Rate Transaction. “Variable
Rate Transaction” means a transaction in which the Company (i) issues or sells
any debt or equity securities that are convertible into, exchangeable or
exercisable for, or include the right to receive, additional shares of Common
Stock either (A) at a conversion price, exercise price or exchange rate or other
price that is based upon, and/or varies with, the trading prices of or
quotations for the shares of Common Stock at any time after the initial issuance
of such debt or equity securities or (B) with a conversion, exercise or exchange
price that is subject to being reset at some future date after the initial
issuance of such debt or equity security or upon the occurrence of specified or
contingent events directly or indirectly related to the business of the Company
or the market for the Common Stock or (ii) enters into, or effects a transaction
under, any agreement, including, but not limited to, an equity line of credit,
whereby the Company may issue securities at a future determined price. Any
Underwriter shall be entitled to obtain injunctive relief against the Company to
preclude any such issuance, which remedy shall be in addition to any right to
collect damages.

 



 24 

 

 

(c) Notwithstanding the foregoing, this Section 4.20 shall not apply in respect
of an Exempt Issuance.

 

4.21 Capital Changes. Until ninety (90) days after the Closing Date, the Company
shall not undertake a reverse or forward stock split or reclassification of the
Common Stock without the prior written consent of the Representative.

 

4.22 Research Independence. The Company acknowledges that each Underwriter’s
research analysts and research departments, if any, are required to be
independent from their respective investment banking divisions and are subject
to certain regulations and internal policies, and that such Underwriter’s
research analysts may hold and make statements or investment recommendations
and/or publish research reports with respect to the Company and/or the offering
that differ from the views of its investment bankers. The Company hereby waives
and releases, to the fullest extent permitted by law, any claims that the
Company may have against such Underwriter with respect to any conflict of
interest that may arise from the fact that the views expressed by their
independent research analysts and research departments may be different from or
inconsistent with the views or advice communicated to the Company by such
Underwriter’s investment banking divisions. The Company acknowledges that each
Representative is a full service securities firm and as such from time to time,
subject to applicable securities laws, may effect transactions for its own
account or the account of its customers and hold long or short position in debt
or equity securities of the Company.

 

ARTICLE V.
DEFAULT BY UNDERWRITERS

 

If on the Closing Date or any Option Closing Date, if any, any Underwriter shall
fail to purchase and pay for the portion of the Closing Shares or Option Shares,
as the case may be, which such Underwriter has agreed to purchase and pay for on
such date (otherwise than by reason of any default on the part of the Company),
the Representative, or if the Representative is the defaulting Underwriter, the
non-defaulting Underwriters, shall use their reasonable efforts to procure
within 36 hours thereafter one or more of the other Underwriters, or any others,
to purchase from the Company such amounts as may be agreed upon and upon the
terms set forth herein, the Closing Shares or Option Shares, as the case may be,
which the defaulting Underwriter or Underwriters failed to purchase. If during
such 36 hours the Representative shall not have procured such other
Underwriters, or any others, to purchase the Closing Shares or Option Shares, as
the case may be, agreed to be purchased by the defaulting Underwriter or
Underwriters, then (a) if the aggregate number of Closing Shares or Option
Shares, as the case may be, with respect to which such default shall occur does
not exceed ten percent (10%) of the Closing Shares or Option Shares, as the case
may be, covered hereby, the other Underwriters shall be obligated, severally, in
proportion to the respective numbers of Closing Shares or Option Shares, as the
case may be, which they are obligated to purchase hereunder, to purchase the
Closing Shares or Option Shares, as the case may be, which such defaulting
Underwriter or Underwriters failed to purchase, or (b) if the aggregate number
of Closing Shares or Option Shares, as the case may be, with respect to which
such default shall occur exceeds ten percent (10%) of the Closing Shares or
Option Shares, as the case may be, covered hereby, the Company or the
Representative will have the right to terminate this Agreement without liability
on the part of the non-defaulting Underwriters or of the Company except to the
extent provided in Article VI hereof. In the event of a default by any
Underwriter or Underwriters, as set forth in this Article V, the applicable
Closing Date may be postponed for such period, not exceeding seven days, as the
Representative, or if a Representative is the defaulting Underwriter, the
non-defaulting Underwriters, may determine in order that the required changes in
the Prospectus or in any other documents or arrangements may be effected. The
term “Underwriter” includes any person substituted for a defaulting Underwriter.
Any action taken under this Section shall not relieve any defaulting Underwriter
from liability with respect to damages caused by any default of such Underwriter
under this Agreement.

 



 25 

 

 

ARTICLE VI.
INDEMNIFICATION

 

6.1 Indemnification of the Underwriters. The Company shall indemnify and hold
harmless each Underwriter, its affiliates, the directors, officers, managers,
members, employees, representatives, and agents of such Underwriter and each
person, if any, who controls such Underwriter within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act (collectively, the
“Underwriter Indemnified Parties,” and each, an “Underwriter Indemnified Party”)
from and against any and all losses, claims, liabilities, expenses and damages
(including any and all investigative, legal and other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding between any of the indemnified parties and any indemnifying
parties or between any indemnified party and any third party, or otherwise, or
any claim asserted), to which they, or any of them, may become subject under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims,
liabilities, expenses or damages arise out of or are based on (i) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement (or any amendment thereto), including the information
deemed to be a part of the Registration Statement at the time of effectiveness
and at any subsequent time pursuant to Rules 430A and 430B of the Securities Act
and the rules and regulations thereunder, as applicable, or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein not misleading or (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus, any preliminary prospectus supplement, any Permitted
Free Writing Prospectus or the Prospectus (or any amendment or supplement to any
of the foregoing) or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading or (iii) any untrue
statement or alleged untrue statement of a material fact contained in any
materials or information provided to investors by, or with the approval of, the
Company in connection with the marketing of the offering of the Public
Securities, including any roadshow or investor presentations made to investors
by the Company (whether in person or electronically) (collectively, Marketing
Materials”) or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading or (iv) in whole or in
part any inaccuracy in any material respect in the representations and
warranties of the Company contained herein; provided, however, that the Company
shall not be liable to the extent that such loss, claim, liability, expense or
damage is based on any untrue statement or omission or alleged untrue statement
or omission made in reliance on and in conformity with written information
furnished to the Company in writing with respect to the Underwriters by the
Representatives expressly for use in the Registration Statement, the Pricing
Prospectus or the Prospectus or any amendment thereof or supplement thereto,
which information shall consist solely of the following: (i) the names of the
several Underwriters appearing in the Prospectus; and (ii) the information set
forth in the Prospectus in the “Electronic Distribution” and “Price
Stabilization, Short Positions and Penalty Bids” sections under the caption
“Underwriting” (“Underwriters’ Information”). With respect to any untrue
statement or omission or alleged untrue statement or omission made in the
Registration Statement, General Disclosure Package or Prospectus, the indemnity
agreement contained in this Section 6.1 shall not inure to the benefit of any
Underwriter Indemnified Party to the extent that any loss, liability, claim,
damage or expense of such Underwriter Indemnified Party results from the fact
that a copy of the Prospectus was not given or sent to the person asserting any
such loss, liability, claim or damage at or prior to the written confirmation of
sale of the Public Securities to such person as required by the Securities Act,
and if the untrue statement or omission has been corrected in the Prospectus,
unless such failure to deliver the Prospectus was a result of non-compliance by
the Company with its obligations under Section 4.3 hereof. This indemnity
agreement will be in addition to any liability that the Company might otherwise
have.

 



 26 

 

 

6.2 Indemnification of the Company. Each Underwriter, severally and not jointly,
agrees to indemnify and hold harmless the Company, affiliates, the directors,
officers,, employees, representatives, and agents of the Company and each other
person or entity, if any, who controls the Company within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act, against any losses,
liabilities, claims, damages and expenses whatsoever, as incurred (including but
not limited to reasonable attorneys’ fees and any and all reasonable expenses
whatsoever, incurred in investigating, preparing or defending against any
litigation, commenced or threatened, or any claim whatsoever, and any and all
amounts paid in settlement of any claim or litigation), joint or several, to
which they or any of them may become subject under the Securities Act, the
Exchange Act or otherwise, insofar as such losses, liabilities, claims, damages
or expenses (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement at the time of effectiveness and at any subsequent time
pursuant to Rules 430A and 430B of the Securities Act and the rules and
regulations thereunder, any Preliminary Prospectus, the Prospectus, or any
amendment or supplement to any of them, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
each case to the extent, but only to the extent, that any such loss, liability,
claim, damage or expense (or action in respect thereof) arises out of or is
based upon any such untrue statement or alleged untrue statement or omission or
alleged omission made therein in reliance upon the Underwriters’ Information;
provided, however, that in no case shall any Underwriter (or any related
Underwriter Indemnified Party) be liable or responsible for any amount in excess
of the underwriting discount and commissions applicable to the Public Securities
purchased by such Underwriter hereunder.

 

6.3 Indemnification Procedures. Any party that proposes to assert the right to
be indemnified under this Section 6 shall, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim is to
be made against an indemnifying party or parties under this Section 6, notify
each such indemnifying party of the commencement of such action, enclosing a
copy of all papers served, but the omission so to notify such indemnifying party
shall not relieve the indemnifying party from any liability that it may have to
any indemnified party under the foregoing provisions of this Section 6 unless,
and only to the extent that, such omission results in the forfeiture of
substantive rights or defenses by the indemnifying party. If any such action is
brought against any indemnified party and it notifies the indemnifying party of
its commencement, the indemnifying party will be entitled to participate in and,
to the extent that it elects by delivering written notice to the indemnified
party promptly after receiving notice of the commencement of the action from the
indemnified party, jointly with any other indemnifying party similarly notified,
to assume the defense of the action, with counsel satisfactory to the
indemnified party, and after notice from the indemnifying party to the
indemnified party of its election to assume the defense, the indemnifying party
will not be liable to the indemnified party for any legal or other expenses
except as provided below and except for the reasonable out-of-pocket costs of
investigation subsequently incurred by the indemnified party in connection with
the defense. The indemnified party will have the right to employ its own counsel
in any such action, but the fees, expenses and other charges of such counsel
will be at the expense of such indemnified party unless (i) the employment of
counsel by the indemnified party has been authorized in writing by one of the
indemnifying parties in connection with the defense of such action, (ii) the
indemnified party has reasonably concluded (based on advice of counsel) that
there may be legal defenses available to it or other indemnified parties that
are different from or in addition to those available to the indemnifying party,
(iii) the indemnified party has reasonably concluded that a conflict or
potential conflict exists (based on advice of counsel to the indemnified party)
between the indemnified party and the indemnifying party (in which case the
indemnifying party shall not have the right to direct the defense of such action
on behalf of the indemnified party), (iv) the indemnifying party does not
diligently defend the action after assumption of the defense, or (v) the
indemnifying party has not in fact employed counsel satisfactory to the
indemnified party to assume the defense of such action within a reasonable time
after receiving notice of the commencement of the action, in each of which cases
the reasonable fees, disbursements and other charges of counsel shall be at the
expense of the indemnifying party or parties. It is understood that the
indemnifying party or parties shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time for all such indemnified party or
parties. All such fees, disbursements and other charges shall be reimbursed by
the indemnifying party promptly as they are incurred. An indemnifying party
shall not be liable for any settlement of any action or claim effected without
its written consent (which consent will not be unreasonably withheld or
delayed). No indemnifying party shall, without the prior written consent of each
indemnified party, settle or compromise or consent to the entry of any judgment
in any pending or threatened claim, action or proceeding relating to the matters
contemplated by this Section 6 (whether or not any indemnified party is a party
thereto), unless (x) such settlement, compromise or consent (i) includes an
unconditional release of each indemnified party from all liability arising or
that may arise out of such claim, action or proceeding and (ii) does not include
a statement as to or an admission of fault, culpability or a failure to act by
or on behalf of any indemnified party, and (y) the indemnifying party confirms
in writing its indemnification obligations hereunder with respect to such
settlement, compromise or judgment. Notwithstanding the foregoing, if at any
time an indemnified party shall have requested an indemnifying party to
reimburse the indemnified party for fees and expenses of counsel, such
indemnifying party agrees that it shall be liable for any settlement of the
nature contemplated by Section 6(a) effected without its written consent if (A)
such settlement is entered into more than 45 days after receipt by such
indemnifying party of the aforesaid request, (B) such indemnifying party shall
have received notice of the terms of such settlement at least 30 days prior to
such settlement being entered into and (iii) such indemnifying party shall not
have reimbursed such indemnified party in accordance with such request prior to
the date of such settlement.

 



 27 

 

 

6.4 Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 6 is applicable in accordance with its terms but for
any reason is held to be unavailable, the Company and the Underwriters shall
contribute to the total losses, claims, liabilities, expenses and damages
(including any investigative, legal and other expenses reasonably incurred in
connection with, and any amount paid in settlement of, any action, suit or
proceeding or any claim asserted, but after deducting any contribution received
by the Company from persons other than the Underwriters, such as persons who
control the Company within the meaning of the Securities Act, officers of the
Company who signed the Registration Statement and directors of the Company, who
may also be liable for contribution), to which the Company and the Underwriter
may be subject in such proportion as shall be appropriate to reflect the
relative benefits received by the Company on the one hand and the Underwriters
on the other from the offering of the Public Securities pursuant to this
Agreement. The relative benefits received by the Company and the Underwriters
shall be deemed to be in the same proportion as (x) the total proceeds from the
Offering (net of underwriting discount and commissions but before deducting
expenses) received by the Company bears to (y) the underwriting discount and
commissions received by the Underwriters, in each case as set forth in the table
on the cover page of the Prospectus. If, but only if, the allocation provided by
the foregoing sentence is not permitted by applicable law, the allocation of
contribution shall be made in such proportion as is appropriate to reflect not
only the relative benefits referred to in the foregoing sentence but also the
relative fault of the Company, on the one hand, and the Underwriters, on the
other, with respect to the statements or omissions which resulted in such loss,
claim, liability, expense or damage, or action in respect thereof, as well as
any other relevant equitable considerations with respect to such offering. Such
relative fault shall be determined by reference to whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company or the
Underwriters, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and the Underwriters agree that it would not be just and equitable
if contributions pursuant to this Section 6.4 were to be determined by pro rata
allocation or by any other method of allocation (even if the Underwriters were
treated as one entity for such purpose) which does not take into account the
equitable considerations referred to herein. The amount paid or payable by an
indemnified party as a result of the loss, claim, liability, expense or damage,
or action in respect thereof, referred to above in this Section 6.4 shall be
deemed to include, for purpose of this Section 6.4, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 6.4, no Underwriter shall be required to contribute any amount in excess
of the underwriting discounts and commissions received by it. No person found
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. For purposes of this Section
6.4, any person who controls a party to this Agreement within the meaning of the
Securities Act will have the same rights to contribution as that party, and each
officer of the Company who signed the Registration Statement will have the same
rights to contribution as the Company, and each director, officer, employee,
counsel or agent of an Underwriter will have the same rights to contribution as
such Underwriter, subject in each case to the provisions hereof. Any party
entitled to contribution, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim for contribution may
be made under this Section 6.4, will notify any such party or parties from whom
contribution may be sought, but the omission so to notify will not relieve the
party or parties from whom contribution may be sought from any other obligation
it or they may have under this Section 6.4. The obligations of the Underwriters
to contribute pursuant to this Section 6.4 are several in proportion to the
respective number of Public Securities to be purchased by each of the
Underwriters hereunder and not joint. No party will be liable for contribution
with respect to any action or claim settled without its written consent (which
consent will not be unreasonably withheld).

 



 28 

 

 

6.5 Contribution Procedure. Within fifteen (15) days after receipt by any party
to this Agreement (or its representative) of notice of the commencement of any
action, suit or proceeding, such party will, if a claim for contribution in
respect thereof is to be made against another party (“Contributing Party”),
notify the Contributing Party of the commencement thereof, but the failure to so
notify the Contributing Party will not relieve it from any liability which it
may have to any other party other than for contribution hereunder. In case any
such action, suit or proceeding is brought against any party, and such party
notifies a Contributing Party or its representative of the commencement thereof
within the aforesaid fifteen days, the Contributing Party will be entitled to
participate therein with the notifying party and any other Contributing Party
similarly notified. Any such Contributing Party shall not be liable to any party
seeking contribution on account of any settlement of any claim, action or
proceeding affected by such party seeking contribution on account of any
settlement of any claim, action or proceeding affected by such party seeking
contribution without the written consent of such Contributing Party. The
contribution provisions contained in this Section 6.5 are intended to supersede,
to the extent permitted by law, any right to contribution under the Securities
Act, the Exchange Act or otherwise available.

 

6.6 Survival. The indemnity and contribution agreements contained in this
Section 6 and the representations and warranties of the Company contained in
this Agreement shall remain operative and in full force and effect regardless of
(i) any investigation made by or on behalf of any Underwriter or any controlling
Person thereof, (ii) acceptance of any of the Public Securities and payment
therefor or (iii) any termination of this Agreement.

 

ARTICLE VII.
MISCELLANEOUS

 

7.1 Termination.

 



 29 

 

 

(a) Termination Right. The Representative shall have the right to terminate this
Agreement at any time prior to any Closing Date, (i) if any domestic or
international event or act or occurrence has materially disrupted, or in their
opinion will in the immediate future materially disrupt, general securities
markets in the United States; or (ii) if trading on any Trading Market shall
have been suspended or materially limited, or minimum or maximum prices for
trading shall have been fixed, or maximum ranges for prices for securities shall
have been required by FINRA or by order of the Commission or any other
government authority having jurisdiction, or (iii) if the United States shall
have become involved in a new war or an increase in major hostilities, or (iv)
if a banking moratorium has been declared by a New York State or federal
authority, or (v) if a moratorium on foreign exchange trading has been declared
which materially adversely impacts the United States securities markets, or (vi)
if the Company shall have sustained a material loss by fire, flood, accident,
hurricane, earthquake, theft, sabotage or other calamity or malicious act which,
whether or not such loss shall have been insured, will, in the Representative’s
opinion, make it inadvisable to proceed with the delivery of the Public
Securities, or (vii) if the Company is in material breach of any of its
representations, warranties or covenants hereunder, or (viii) if the
Representative shall have become aware after the date hereof of such a material
adverse change in the conditions or prospects of the Company, or such adverse
material change in general market conditions as in the Representative’s
reasonable judgment would make it impracticable to proceed with the offering,
sale and/or delivery of the Public Securities or to enforce contracts made by
the Underwriters for the sale of the Public Securities. 



 

(b) Expenses. Notwithstanding anything to the contrary in this Agreement, except
in the case of a default by the Underwriters, pursuant to Article V above, in
the event this Agreement shall be terminated pursuant to Section 7.1(a), within
the time specified herein or any extensions thereof pursuant to the terms
herein, the Company shall be obligated to pay to the Representative its actual
and accountable out of pocket expenses related to the transactions contemplated
herein then due and payable, up to $50,000 ($25,000 of which has been paid prior
to the Execution Date) (provided, however, that such expense cap in no way
limits or impairs the indemnification and contribution provisions of this
Agreement).

 

(c) Indemnification. Notwithstanding any contrary provision contained in this
Agreement, any election hereunder or any termination of this Agreement, and
whether or not this Agreement is otherwise carried out, the provisions of
Article VI shall not be in any way effected by such election or termination or
failure to carry out the terms of this Agreement or any part hereof.

 

7.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, any Preliminary Prospectus and the Prospectus, contain the
entire understanding of the parties with respect to the subject matter hereof
and thereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into such documents, exhibits and schedules.

 

7.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number or
e-mail attachment at the email address set forth on the signature pages attached
hereto at or prior to 5:30 p.m. (New York City time) on a Trading Day, (b) the
next Trading Day after the date of transmission, if such notice or communication
is delivered via facsimile at the facsimile number or e-mail attachment at the
e-mail address as set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the second (2nd) Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service or (d) upon actual receipt
by the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.

 

7.4 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and Aegis. No waiver of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.

 



 30 

 

 

7.5 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

7.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.

 

7.7 Governing Law; Prevailing Party; Agent for Service of Process. All questions
concerning the construction, validity, enforcement and interpretation of the
Transaction Documents shall be governed by and construed and enforced in
accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, partners, members, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, Borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any action, suit or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. If either party shall commence an action or proceeding
to enforce any provisions of the Transaction Documents, then, in addition to the
obligations of the Company under Article VI, the prevailing party in such
action, suit or proceeding shall be reimbursed by the other party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding. The
Company irrevocably appoints Company Counsel as its authorized agent (the
“Authorized Agent”) upon which process may be served in any suit or proceeding
arising out of the Transaction Documents, and agrees that service of process in
any manner permitted by applicable law upon the Authorized Agent shall be deemed
in every respect effective service of process in any manner permitted by
applicable law upon the Company in any such suit or proceeding. The Company
further agrees to take any and all action as may be necessary to maintain such
designation and appointment of the Authorized Agent or a substitute authorized
agent in full force and effect for a period of three (3) years from the date of
this Agreement.

 

7.8 Survival. The representations and warranties contained herein shall survive
the Closing and the Option Closing, if any, and the delivery of the Public
Securities.

 

7.9 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 



 31 

 

 

7.10 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

7.11 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Underwriters and
the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

 

7.12 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

7.13 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.

 

7.14 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, THE PARTIES
EACH KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE
LAW, HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVE FOREVER
ANY RIGHT TO TRIAL BY JURY.

 

7.15 Binding Effect. This Agreement shall inure solely to the benefit of and
shall be binding upon the Representatives, the Underwriters, the Company and the
controlling persons, directors and officers of each of the Company or the
Underwriter Indemnified Parties, and their respective successors, legal
representatives, heirs and assigns, and no other person shall have or be
construed to have any legal or equitable right, remedy or claim under or in
respect of or by virtue of this Agreement or any provisions herein contained.
The term “successors and assigns” shall not include a purchaser, in its capacity
as such, of securities from any of the Underwriters.

 

[Signature Pages Follow]

 

 

 32 

 



 

If the foregoing correctly sets forth the understanding between the Underwriters
and the Company, please so indicate in the space provided below for that
purpose, whereupon this letter shall constitute a binding agreement among the
Company and the several Underwriters in accordance with its terms.

 









  Very truly yours,       NANOVIRICIDES, INC.    



  By:  



  Name: Anil R. Diwan   Title: President and Chairman       Address for Notice:
      1 Controls Drive   Shelton, Connecticut 06484   Attention: Anil R. Diwan,
Ph.D., President and Chairman       Copy to:       McCarter English, LLP   Two
Tower Center Boulevard, 24th Floor   East Brunswick, New Jersey 08816  
Attention: Peter Campitiello, Esq.

 

 

Accepted by the Representative, acting for themselves and as
Representative of the Underwriters named on Schedule I hereto,
as of the date first above written:

 

AEGIS CAPITAL CORP.



By:    

Name: Joseph T. Rallo

Title: Co-Head of Investment Banking

 

Address for Notice:

 

810 Seventh Avenue

New York, NY 10019

Attention: Mr. Joseph T. Rallo, Co-Head of Investment Banking

 

Copy to:

 

Olshan Frome Wolosky LLP

1325 Avenue of the Americas, 15th Floor

New York, NY 10019

Attention: Spencer G. Feldman, Esq.

 

 33 

 

 

 

SCHEDULE I

 

SCHEDULE OF UNDERWRITERS

 



Underwriters Closing Shares Closing Purchase Price       Aegis Capital Corp.
2,500,000  



 

 

Total

 

 34 

 

 

 

SCHEDULE 3.1 (a)

 

Subsidiaries

 

None.

 

 35 

 

 

 

SCHEDULE 3.1(p)

 

 

Mortgage recorded against the Company’s headquarters located at 1 Controls
Drive, Shelton, Connecticut made in favor of Anil Diwan securing a Note in the
principal amount up to Two Million Dollars ($2,000,000).

 

 

 36 

 

 

SCHEDULE 3.1(q)

 

Intellectual Property

 

 

·Infringements on Right to Use Intellectual Property

 

None.

 

·Notice of Expiration or Abandonment

 

None.

 

 

 37 



